Citation Nr: 0802317	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for status post total left knee replacement.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include as secondary to a service-
connected disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied the benefits sought on appeal.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2007; the 
hearing transcript has been associated with the claims file.  

The issue of entitlement to service connection for a right 
knee disability, to include as secondary to a service-
connected disability, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's has 0 degrees extension and 105 degrees 
flexion in the left knee with painful motion; his status post 
total left knee replacement does not result in chronic 
residuals consisting of severe painful motion or weakness in 
the left knee.

2.  In an unappealed January 2004 rating decision, the RO 
denied service connection for a right knee condition, to 
include as secondary to a service-connected disability.

3.  Evidence received since the January 2004 rating decision 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post total left knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic 
Codes 5055, 5256, 5260, 5261, 5262 (2007).

2.  The January 2004 rating decision, which denied service 
connection for right knee condition, is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

3.  Evidence received subsequent to the January 2004 rating 
decision pertaining to service connection for a right knee 
disability is new and material; the claim for service 
connection for a right knee disability is reopened. 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a December 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  VA did not provide 
the veteran with an explanation of the meaning of both 
"new" and "material" evidence and did not provide notice 
of the particular type of evidence needed to substantiate 
elements found to be insufficiently shown at the time of the 
January 2004 rating decision.  However, in March 2005, the RO 
reopened and reconsidered the veteran's claim for service 
connection on the merits after determining that new and 
material evidence had been received.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in a 
March 2006 letter.  The RO readjudicated the case in a June 
2006 statement of the case.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

1.  Status Post Total Left Knee Replacement.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration; however, the evidence of record does 
not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran is currently assigned a 30 percent evaluation 
under Diagnostic Code 5055.  Diagnostic Code 5055 (prosthetic 
replacement of the knee joint) assigns a 60 percent 
evaluation for chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2007).  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262, which 
respectively pertain to ankylosis, limitation of extension, 
and impairment of the tibia and fibula.  Id.  A 30 percent 
evaluation is the minimum evaluation assignable under 
Diagnostic Code 5055.  Id.

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2007).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id. 

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2007).

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula. A maximum 40 percent evaluation is assigned for 
nonunion of the tibia and fibula with loose motion which 
requires a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2007).  A 30 percent evaluation is assigned with malunion of 
the tibia and fibula, with marked knee or ankle disability.  
Id.  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2007).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2007). 

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2007).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

A January 2005 VA treatment note shows that the veteran was 
at that time employed as a postal worker and was requesting 
work restrictions.  The VA physician recommended that the 
veteran return to work with limited duties, including no 
stair climbing, heavy lifting, and limited walking, gradually 
working up to full duties.

At the time of a February 2005 VA examination, the veteran 
reported that his knees had improved from the preoperative 
state.  He was not using any walking aids or braces.  The 
veteran had well healed anterior total knee arthroplasty 
incisions, no effusion, mild crepitus with active motion, and 
no redness or warmth of the knee.  He had range of motion 
actively of 0 to 105 degrees in the left knee.  The left knee 
had a slight medial opening and a slight anterior translation 
of the tibia.  However, he had no symptomatology of 
instability with use.  He had some discomfort at the extremes 
of motion described as a tightness of the tissues; his arch 
of motion was not painful.  X-rays showed the left knee 
components to be in good alignment with no signs of 
loosening.  The veteran was assessed with a history of 
service-related medial meniscus tear with subsequent open 
arthrotomy and medial menisectomy, advancing to severe 
degenerative joint disease of the left knee with total knee 
arthroplasty done in August 2003. 

At the time of a June 2006 VA examination, the veteran 
reported that he did not have constant pain.  He reported 
instability of the joint occasionally.  His knee did not 
buckle or lock.  He reported pain with range of motion and 
had resistance to range of motion movement.  Physical 
examination showed that muscle mass, tone, and strength were 
symmetric; the veteran had 5/5 (normal muscle strength) in 
the lower extremities bilaterally without fatigue or lack of 
endurance after continuous resistance greater than gravity.  
The veteran was positive for tenderness to palpation of the 
peripatellar region.  He had mild soft tissue crepitus with 
active flexion and extension.  The veteran's knees were 
negative for erythema, effusion, and deformity.  The veteran 
had 0 to 105 degrees flexion with active, passive, and 
repetitive motion; normal range of motion for the knee was 
noted as being from 0 degrees to 140 degrees.  He had 
negative McMurray, Lachman, and drawer signs.  The veteran 
was assessed with degenerative joint disease of the left 
knee, status post total knee replacement and arthrotomy with 
medial menisectomy.  Functional impairment was described as 
mild. 

The medical evidence of record does not reflect chronic 
residuals consisting of severe painful motion or weakness in 
the left knee to warrant a higher 60 percent evaluation under 
Diagnostic Code 5055.  VA examinations show that the veteran 
has 0 to 105 degrees extension and flexion in the left knee.  
VA examinations did not reflect weakness in the left knee.  
The veteran's June 2006 VA examination shows that he had 
normal muscle strength in the left lower extremity.  The 
veteran reported pain with motion; however, the examiner 
described the veteran's functional impairment as mild.  The 
Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness. 38 C.F.R. §§ 
4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, even with the consideration of functional 
loss due to pain, the veteran's disability does not meet the 
criteria for a higher evaluation.  

Diagnostic Code 5055 directs that residual weakness, pain, or 
limitation of motion may be rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  However, the veteran's  status 
post total left knee replacement does not result in ankylosis 
of the knee, limitation of extension to 30 degrees or 
greater, or non-union of the tibia or fibula with loose 
motion, requiring a brace, to warrant a higher evaluation 
under those Diagnostic Codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5261, and 5262 (2007).  February 2005 
x-rays showed the left knee components to be in good 
alignment with no signs of loosening and the veteran was able 
to extend his left knee to 0 degrees during both February 
2005 and June 2006 VA examinations.  

The Board has considered whether a higher evaluation is 
warranted under other Diagnostic Codes pertaining to the 
knees.  However, evaluations in excess of 30 percent are not 
available under Diagnostic Codes 5257, 5258, 5259, and 5260 
which respectively pertain to other impairment of the knee 
(recurrent subluxation or lateral instability), dislocated 
semilunar cartilage, removal of semilunar cartilage, and 
limitation of flexion of the leg.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5258, 5259, and 5260.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  New and Material Evidence

The RO previously considered and denied the veteran's claim 
for service connection for a right knee condition in December 
1989, September 1994, and January 2004 rating decisions.  The 
last final, unappealed rating decision was in January 2004.  
The RO reopened and reconsidered the veteran's claim for 
service connection in a March 2005 rating decision.  The 
Board finds that the RO was ultimately correct in reopening 
the veteran's claim; nevertheless, the Board must address the 
issue of new and material evidence.  See Barnett v. Brown, 83 
F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issue on appeal as whether the veteran 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for a right 
knee disability, to include as secondary to a service-
connected disability.

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2007).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The Board previously denied a claim for service connection 
for degenerative joint disease of the right knee because 
evidence did not show that this condition was incurred in or 
aggravated in service nor was it secondary to a service-
connected disability.  Evidence received subsequent to the 
January 2004 RO denial includes VA and private medical 
opinions, an October 2003 lay statement, and a September 2007 
Board hearing transcript.  This evidence is new in that it 
has not been previously submitted.  The veteran reported 
during his hearing that he had a right knee injury in 
service.  An October 2003 buddy statement indicated the same.  
A November 2003 VA examiner opined that the veteran's right 
knee condition was aggravated by the post-operative state of 
his left knee, although the examiner indicated that it could 
not be determined if the aggravation was temporary or 
permanent at that point.  Finally, a private opinion from Dr. 
J.P.D. indicated that if a right knee injury had occurred in 
service, then the veteran's need for a right total knee 
arthroplasty was service-related.  The Board finds that the 
new evidence, when considered with previous evidence of 
record, raises a reasonable possibility of substantiating the 
veteran's claim.

Accordingly, the Board finds that the veteran has submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
disability.  However, as explained in the REMAND below, 
further development is necessary before the Board can address 
the merits of the veteran's claim.

C. Conclusion

The preponderance of the evidence is against finding that the 
veteran's left status post total left knee replacement has 
increased to warrant a higher rating evaluation.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.

The veteran has submitted new and material evidence 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disability, to include as 
secondary to a service-connected disability.



ORDER

An increased evaluation for a left status post total left 
knee replacement, in excess of 30 percent, is denied.

The claim of entitlement to service connection for a right 
knee disability is reopened, and to this extent only, the 
appeal is granted.
 

REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2007).

The veteran was afforded VA examinations in November 2003, 
February 2005, and June 2006.  Although the November 2003 VA 
examiner opined that the veteran's right knee was aggravated 
by his recent left knee replacement surgery, he stated that 
he could not determine if it was a permanent or temporary 
aggravation at that time, stating that during the veteran's 
postoperative recovery, his right knee became more swollen, 
and there was some loss of motion and flexion of the right 
knee.  February 2005 and June 2006 VA examiners opined that 
the veteran's right knee disability was not proximately due 
to or the result of his service-connected left knee; however, 
they did not address the issue of aggravation.  The Board 
finds, therefore, that a remand is necessary to determine if 
the veteran has a currently diagnosed right knee disability 
which was permanently aggravated  by his service-connected 
left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to the 
most recent June 2006 VA examiner for a 
supplemental opinion.  If the June 2006 VA 
examiner is unavailable, the case should 
be referred to another appropriate VA 
examiner.  The examiner should review the 
entire claims folder, and should state 
whether it is at least as likely as not 
that a diagnosed right knee disability is 
permanently "aggravated" by the 
veteran's service-connected left knee 
disability.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record, to 
include findings noted in the November 
2003 VA examination.

2.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


